Citation Nr: 1136125	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  06-34 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen the appellant's claim to be recognized as the Veteran's surviving spouse for the purposes of entitlement to Department of Veterans Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to August 1954.  He died in September 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 determination by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2006, a statement of the case was issued in June 2006, and a substantive appeal was received in October 2006.

The Board issued a decision denying this appeal in March 2009.  In October 2010, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision.  


FINDINGS OF FACT

1.  A September 2004 Board decision denied the appellant's claim to be recognized as the Veteran's surviving spouse for the purposes of entitlement to VA death benefits.

2.  Evidence received since the September 2004 Board decision, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The September 2004 Board decision that denied the appellant's claim to be recognized as the Veteran's surviving spouse for the purposes of entitlement to VA death benefits is final.  38 U.S.C.A. § 7104 (West 2002).

2.  Evidence received since the September 2004 Board decision is new and material; accordingly, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Pursuant to 38 C.F.R. § 20.1100, unless the Chairman of the Board orders reconsideration of a Board decision, the Board decision is final and is not subject to revision except on the receipt of new and material evidence.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provide as follows:

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000);  Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.

If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In September 2004, the Board rendered a decision in which it denied the appellant's claim to be recognized as the Veteran's surviving spouse for the purposes of entitlement to VA death benefits.  Pursuant to 38 C.F.R. § 20.1100, the decision is final and will only be reopened upon the receipt of new and material evidence.

The evidence on record at the time of the September 2004 Board decision included: a marriage contract of the Veteran to N.P.; a marriage contract of the Veteran to the appellant; the Veteran's death certificate; a correspondence from N.P. received July 1997; reports of field examinations dated April 1997, July 2000, February 2001, and August 2001; various correspondences and affidavits from the appellant; and a Regional Office hearing transcript.  Based on this evidence, the Board determined that the Veteran was married to N.P. in 1949; that they separated in 1958 but did not finalize the divorce; and that the 1958 separation was due to the misconduct of, or procured by, the Veteran and was not due to fault on the part of N.P.  Given that the separation was procured by the Veteran, the Board found that N.P. was entitled to VA death benefits; and the marriage of the appellant to the Veteran could not be deemed valid.

Evidence received since the September 2004 Board decision includes an October 2005 joint affidavit from C.V.C. and B.V.C. (the Veteran's sister and brother) which states that the signature on the marriage certificate between the Veteran and the appellant is the true signature of the Veteran.  The appellant also submitted a September 2006 affidavit in which she claimed to have met the Veteran in 1958; that she was courted by the Veteran for two years; that the Veteran told her that he was a bachelor; that the two married in 1960; and that the Veteran's family knew that the Veteran was not legally married to N.P.  In a September 2006 correspondence, the appellant stated that N.P. lived as the wife of R.O for a time. The appellant submitted various medical reports and certificates regarding her own declining health.  She also submitted various documents reflecting the Veteran's service.

In its March 2009 decision (since vacated) the Board denied the appellant's claim based on this evidence.  However, the Court pointed out a piece of evidence that the Board failed to discuss.  The appellant submitted the birth certificate of R.O. Jr.  The Board notes that the original denial of the appellant's claim was made with the knowledge that from 1972 to 1973, N.P. had a relationship with another man (R.O., Sr.) and they had an adopted child.  N.P. stated that they broke up after a year; and that she did not know his whereabouts.  The birth certificate indicates that R.O. Jr. was born in October 1975.  The appellant argues that this is evidence that N.P. has not been truthful regarding the extent of her relationship with R.O. Sr.  The birth certificate was not of record in 2004 and is new.  

With regard to the question of whether the birth certificate is material, the Court's October 2010 decision and associated pleadings appear to focus on the potential impact of the new evidence on the credibility of N.P.  Because the 2004 Board determination was made after a weighing of the evidence which included statements by N.P., to the extent the new evidence may impact N.P.'s credibility, it should be viewed as material.  The appellant's claim is therefore reopened.

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the appellant as a result of any VCAA deficiency in view of the fact that the reopening of the claim represents a grant to the appellant.  


ORDER

New and material evidence has been received and the appellant's claim is reopened.  To this extent the appeal is granted.  



REMAND

The March 2006 RO decision which gives rise to the present appeal found no new and material evidence to reopen the appellant's claim.  The RO therefore did not undertake a merits analysis of the underlying claim.  In view of the Board's finding that there is new and material evidence to reopen the claim, the case must now be returned to the RO for review of the claim on the merits.  See generally Bernard v. Brown, 4 Vet. App. 384 (1993).

In view of the fact that N.P. is currently recognized as the surviving spouse, there is the potential that the outcome of this appeal could result in a loss of benefits.  Accordingly, all contested claims procedures with proper notification of VA actions and pleadings must be followed. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to ensure compliance with contested claims procedures applicable to matters involving two competing parties. See 38 C.F.R. §§ 19.100-19.102, and 38 C.F.R. §§ 20.500-20.504.  In so doing, the RO should notify N.P. that this is a contested claim, and that an allowance of the appellant's appeal could result in a loss of benefits.

2.  The RO should review the expanded record and undertake any additional development which it may find necessary in light of the new evidence received from the appellant.  

3.  After completion any additional development (if deemed necessary), the RO should review the expanded record and determine if the appellant should be recognized as the Veteran's surviving spouse for VA death benefit purposes.  If the benefit remains denied, then the RO should furnish the appellant with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


